Criminal prosecution tried upon a warrant charging defendant with an assault upon a female. *Page 353 
There was a verdict of guilty and from the judgment pronounced thereon, the defendant appealed to the Supreme Court, assigning error.
This appeal is based upon the refusal of the court below to grant the defendant's motion for judgment as of nonsuit. The correctness of the ruling on the motion depends upon whether the defendant committed an assault upon the prosecutrix by asking her an improper question, unaccompanied by a show of violence, threats or any display of force. We think the evidence disclosed on the record is insufficient to sustain the verdict. The defendant's motion should have been granted.
Reversed.